UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :          19cv4737 (DLC)
VALTUS CAPITAL GROUP, LLC,             :
                                       :              ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
PARQ EQUITY LIMITED PARTNERSHIP, PARQ :
HOLDINGS LIMITED PARTNERSHIP, PARQ     :
VANCOUVER LIMITED PARTNERSHIP, PARQ    :
VANCOUVER ULC, and 1010094 B.C. LTD., :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Plaintiff Valtus Capital Group, LLC (“Valtus”) filed this

suit on May 22, 2019 to obtain fees it alleged the Defendants

owed under a 2017 Private Placement Agreement, after Valtus

secured financing for one of the Defendants’ subsidiaries.

Valtus now seeks the production of (1) communications with

Credit Suisse (USA) Securities (“Credit Suisse”) regarding their

renegotiation of the fees owed under the Private Placement

Agreement; and (2) the “settlement agreement” related to the

fees ultimately paid Credit Suisse.   The Defendants have

objected to production of these materials on the grounds that

they are confidential, and that Credit Suisse has a right to be

heard with respect to their production.    It is hereby

     ORDERED that the parties and Credit Suisse shall confer to

try to resolve this dispute.
     IT IS FURTHER ORDERED that the parties and Credit Suisse

shall, by April 16 at 2:00 pm, submit letters no longer than two

pages describing issues that remain unresolved despite their

conference.   Each letter shall cite no more than three

authorities that support the party’s legal position regarding

the confidentiality of the materials.

     IT IS FURTHER ORDERED that a telephonic conference is

scheduled for April 17 at 10:00 am to address any unresolved

issues.   The parties and Credit Suisse shall use the following

dial-in instructions for the telephone conference:

           Dial-in: 888-363-4749

           Access code: 4324948

     IT IS FURTHER ORDERED that the parties and Credit Suisse

shall use a landline if one is available.

     SO ORDERED:

Dated:     New York, New York
           April 14, 2020


                                  __________________________________
                                              DENISE COTE
                                     United States District Judge




                                   2
